Citation Nr: 0012217	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-00 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of L3-4 and L5-S1 with mild anterior spurring.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 



INTRODUCTION

The veteran's DD Form 214 shows active military service from 
September 1977 to September 1981 and 2 years, 10 months and 
23 days of prior service.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Oakland, California Regional Office 
(RO), in which the RO denied entitlement to service 
connection for degenerative disc disease of L3-4 and L5-S1 
with mild anterior spurring.  The veteran perfected an appeal 
of this issue.

In July 1999, the veteran failed to report for a scheduled 
hearing before a Member of the Board at the RO.  


FINDINGS OF FACT

The claim of service connection for degenerative disc disease 
of L3-4 and L5-S1 with mild anterior spurring is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
degenerative disc disease of L3-4 and L5-S1 with mild 
anterior spurring is well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records show that in February 1977 the 
veteran injured his back during a parachute jump and received 
treatment for lumbar muscle pain.  A February 1977 physical 
profile record revealed a diagnosis of lumbar musculature 
strain.  In April 1977 the veteran continued to receive 
treatment for complaints of back pain.  

In January 1981 the veteran sprained his back.  Subsequently, 
the veteran received treatment for complaints of pain and 
stiffness in the lower lumbar region.  

A July 1981 discharge examination showed the veteran's spine 
as normal.  

The veteran initially claimed entitlement to VA disability 
compensation in March 1993 at which time he indicated that he 
had injured his back inservice.  

In July 1995, the RO requested that the veteran provide 
information regarding treatment for back pain since his 
discharge from service.  As of this date no reply has been 
received.  

In September 1995 and July 1997, the veteran failed to report 
for scheduled VA examinations.  

During a November 1997 private medical examination, the 
veteran reported injuring his back during a parachute jump 
while in service.  The veteran explained that his pain 
extends across the lower back, sometimes more to the right, 
sometimes more to the left.  According to the veteran, the 
pain increases in cold climates as well as with prolonged 
sitting, squatting, bending, stooping, and lying in a prone 
position.  He also reported that approximately two years ago 
he reinjured his lower back while at work.  

After physical examination of the back, the private physician 
found that the veteran had chronic low back pain, without 
signs of radiculitis or radiculopathy.  Diagnosis was 
degenerative disc disease, L3-4 and L5-S1.  The private 
physician stated that there was a reasonable likelihood that 
the veteran sustained a disc rupture at L5-S1 while in 
service.  He added that the veteran may have injured L3-4, 
although L3-4 maybe the result of merely degenerative change 
occurring over time.  He also added that L5-S1 could be a 
degenerative joint condition, unrelated to trauma, but given 
the history and findings, he believed that disc disruption 
occurred during service.  

II. Laws and Regulations

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§ 1110, 1131 (West 1991).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed Cir. 1996)(table).  

Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  In addition, if 
the claim for service connection pertains to a disease rather 
than the residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188 (1999).  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any other records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence to support his 
claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

III. Analysis 

The Board finds that the veteran's claim is well-grounded 
under 38 U.S.C.A. § 5107(a).  That is, he has presented a 
claim which is plausible.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  A November 1997 private medical report shows a 
diagnosis of degenerative disc disease at L3-4 and L5-S1.  
The veteran's service medical records note a back injury that 
occurred in February 1977 as a result of a parachute jump.  
Service medical records show that the veteran continued to 
receive treatment for lower back pain in February 1977, April 
1977, and January 1981.  Therefore, the Board finds that the 
first and second Caluza elements have been satisfied because 
there is a current medical diagnosis of disability and 
medical evidence of a related disease or injury in service.  
Caluza, 7 Vet. App. at 506.

In the November 1997 private medical report, the private 
physician stated that there was a reasonable likelihood that 
the veteran sustained a disc rupture at L5-S1 while in 
service.  In his opinion, the veteran may have also injured 
L3-4 while in service, although L3-4 maybe the result of 
merely degenerative change occurring over time.  He added 
that L5-S1 could be a degenerative joint condition, unrelated 
to trauma, but given the history and findings, he believed 
that disc disruption occurred during service.  Therefore, the 
evidence does suggest that the current back disorder is 
related to an in-service disease or injury.  Wade v. West, 11 
Vet. App. 302 (1998).  For these reasons, the Board has 
determined that the claim of entitlement to service 
connection for degenerative disc disease of L3-4 and L5-S1 
with mild anterior spurring is well-grounded. 


ORDER

The claim of entitlement to service connection for 
degenerative disc disease of L3-4 and L5-S1 with mild 
anterior spurring is well-grounded.  


REMAND

The Board finds the veteran's claim for service connection 
for degenerative disc disease of L3-4 and L5-S1 with mild 
anterior spurring is well-grounded, meaning plausible, and 
based on a review of the file, there is a further VA duty to 
assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court) 
has ruled that the fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his back disability at issue 
since service separation, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of his low back disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as an X-ray study, that 
are deemed necessary for an accurate 
assessment.

The examiner should conduct a thorough 
orthopedic examination of the lumbar 
spine and provide a diagnosis for any 
pathology found.  The examiner should 
also provide an opinion, based on a 
review of the evidence in the claims 
file, as to whether it is less likely, 
as likely or more likely than not that 
the veteran's current lumbar spine 
disorder was caused by an in-service 
injury, or some other cause, including a 
work-related injury.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
report to ensure that it is in compliance 
with the directives of this REMAND.  If a 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Following completion of the above 
development, the RO should review the 
evidence and determine whether the 
veteran's claim may be granted.  If the 
determination remains adverse to the 
veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and reasons and bases for 
the decision reached.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The veteran is hereby placed on notice that pursuant to 
38 C.F.R. § 3.655 (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



_____________________________________
	A. BRYANT
Member, Board of Veterans' Appeals

 

